Order
This civil action is before the court on plaintiffs motion to alter or amend a judgment, this court’s decision in PPG Industries, Inc. v. United States, Slip Op. 83-75. Plaintiff seeks access through disclosure to certain relevant business confidential information under administrative protective order or pursuant to judicial protective order.
Defendant does not oppose the request for disclosure but asks that plaintiff make a showing of need for the information before disclosure of the relevant confidential business information is made pursuant to an administrative protective order.
In plaintiffs moving papers on its motion for review upon the agency record, it stated that access to the full record would be required for its “meaningful and full participation in the review * * * of the antidumping duties on unliquidated entries which the statute mandates the ITA to perform.” [See page 3 of plaintiffs memorandum in support of its motion to correct diminution of record.]
Considering the acquiescence of the defendant to the disclosure of the information sought under an administrative protective order, this court will not require disclosure under court order, which is provided for under 19 U.S.C.A. § 1677f(c)(2) if the administering agency denies a request for information, as it is evident from defendant’s response to the instant motion that it will grant access under its protective order. Should plaintiffs application for access to the information be denied by the administering agency, the court can then consider an application for an order directing the defendant to make the information available to the plaintiff.
To the extent that Slip Op. 83-75 denies plaintiffs right to access to confidential information in a remand of a first annual review of a dumping finding under Section 751(2) of the Trade Agreements Act of 1979, that decision is hereby altered in accordance with the decision herein. It is, accordingly
Ordered that plaintiffs motion to alter this court’s decision in PPG Industries, Inc. v. United States, 6 CIT 53, Slip Op. 83-75, to permit plaintiff to participate in the remand proceedings of this action with access to relevant confidential business information *82under administrative protective order be and the same hereby is, granted.